Citation Nr: 0736528	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel
INTRODUCTION

The veteran had active service from October 1959 to February 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.    

The veteran was afforded a decision review hearing at the RO 
in Cleveland, Ohio.  The transcript of this hearing is 
associated with the claims file and has been reviewed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The competent medical evidence of record does not show 
that the veteran's current bilateral hearing loss is related 
to his military service or that sensorineural hearing loss 
manifested to a compensable degree within one year of 
discharge.

3.  The competent medical evidence of record does not show 
that the veteran's current tinnitus is related to his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007)
2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, (3) that the claimant is 
expected to provide, and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (finding that when VCAA notice 
follows the initial unfavorable AOJ decision, remand and 
subsequent RO actions may "essentially cure [] the error in 
the timing of notice").  VCAA notice should also apprise the 
veteran of the criteria for assigning disability ratings and 
for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    

In correspondence dated in September 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits.  The 
RO further advised the veteran that VA was responsible for 
obtaining relevant records from any federal agency and would 
make reasonable efforts to obtain relevant records not held 
by any federal agency.  The RO informed the veteran that VA 
needed evidence showing that bilateral hearing loss and 
tinnitus existed from military service through to the present 
time and provided the following examples of evidence which 
would be helpful to the RO in making its decision: the dates 
of medical treatment during service; statements from people 
who knew the veteran during service and knew of any disorders 
he had while on active duty; records and statements from 
service medical personnel; employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians of treatment since military service; pharmacy 
prescription records; and insurance examination reports.  
While the September 2004 VCAA letter did not specifically 
request that the veteran provide any evidence in his 
possession, the RO did ask the veteran to send the requested 
information and evidence to the RO.  Thus, the veteran was 
essentially asked to submit any evidence pertaining in his 
possession that pertained to his claim.  Additionally, the 
September VCAA 2004 letter informed the veteran that, if he 
took more than one year from the date of the letter to 
provide the requested evidence, the veteran might lose money 
because the RO would be unable to pay the veteran back to the 
date his claim was filed.  

The Board notes that the September 2004 letter failed to 
notify the veteran of the criteria for assigning disability 
ratings as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 183 (2006).  This omission, however, is harmless error, 
as the veteran's claims for service connection are being 
denied for reasons explained below and, consequently, no 
disability ratings will be assigned.

The Board further observes that the RO provided the veteran 
with copies of the November 2004 rating decision, the 
December 2004 Statement of the Case (SOC), and the April 2005 
Supplemental Statement of the Case (SSOC).  The November 2004 
rating decision, December 2004 SOC, and April 2005 SSOC all 
included discussions of the facts of the veteran's claims, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Board observes 
that the veteran's service medical records, DD Form 214s, 
private medical records dated from May 2004 to July 2004, and 
several written statements submitted by the veteran and/or 
his representative dated from July 2004 to September 2007 are 
of record and have been considered.  In addition, the Board 
notes that the veteran was afforded with a VA examination in 
October 2004.  In accordance with the RO's request, the 
October 2004 VA examination report was accompanied by a 
medical nexus opinion regarding the etiology of the veteran's 
bilateral hearing loss and tinnitus.  The October 2004 VA 
examination report and nexus opinion are of record and have 
been considered.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  In correspondence dated in 
November 2004, the veteran advised that he had no additional 
evidence to submit in support of his claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability,  (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss (SNHL) becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

The record reflects that the veteran lacks the medical 
expertise necessary to diagnose his claimed hearing loss or 
render a competent medical opinion regarding the cause of his 
hearing loss.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
competent medical evidence showing that the veteran's 
bilateral hearing loss is related to his service is required.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).


III.	Analysis 

The veteran contends that his bilateral hearing loss and 
tinnitus are a direct result of his military service.  In his 
informal claim dated in July 2004, the veteran wrote that 
"when [he] was in the Army [he] was exposed to loud noise" 
and was not provided any hearing protection.
Bilateral Hearing Loss

The competent medical evidence of record shows that the 
veteran currently suffers bilateral hearing loss.  In an 
October 2004 VA examination report, the VA examiner diagnosed 
the veteran with: moderate to severe range SNHL above 2000 Hz 
for the right ear; and moderately severe to severe range SNHL 
above 1500 Hz in the left ear.  The VA examiner noted that 
the veteran demonstrated bilateral hearing loss meeting the 
requisite pure tone thresholds: 15 dB at 500 Hz, 10 dB at 
1000 Hz, 25 dB at 2000 Hz, 65 dB at 3000 Hz, and 70 dB at 
4000 Hz for the right ear; and 15 dB at 500 Hz, 20 dB at 1000 
Hz, 65 dB at 2000 Hz, 70 dB at 3000 Hz, and 70 dB at 4000 Hz 
for the left ear.  Speech recognition scores were 60 percent 
for the right ear and 52 percent for the left.  Thus, a 
current bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385 is shown.  

In his informal claim dated in July 2004, the veteran 
indicated that he was exposed to loud noise during his time 
of service.  A private medical opinion dated in July 2004 and 
a VA examination report dated in October 2004 both show that 
the veteran reported a history of noise exposure related to 
his service in artillery.  At the March 2005 RO hearing, the 
veteran testified that while in service he shot 155 horwitzer 
weapons.  The veteran's DD Form 214 confirms that the veteran 
served in the artillery; his DD Form 214 indicates his 
Military Occupational Specialty was "Field Artillery 
Basic."  The Board finds that the veteran did experience 
acoustic trauma while in service.

The Board notes, however, that the veteran's service medical 
records are absent of any complaints of hearing loss or 
diagnoses of hearing impairment during the veteran's time of 
service or within the one year presumptive period following 
his discharge.  Furthermore, service medical records reveal 
that the veteran consistently demonstrated that his hearing 
was within normal limits bilaterally.  At the time of the 
veteran's October 1959 enlistment examination, a whispered 
voice/spoken voice test was administered and the veteran 
demonstrated hearing acuity of 15/15 in both ears.  The 
October 1959 enlistment examination report also shows that 
the veteran's ears were clinically evaluated as normal.  A 
separation examination report dated in August 1961 indicates 
that the veteran's ears were again clinically evaluated as 
normal and that his hearing was found to be within normal 
limits bilaterally.  The August 1961 separation examination 
report notes that the veteran demonstrated hearing acuity of 
15/15 in both ears on the whispered voice/spoken voice test.  
Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As converted, an August 1961 separation examination 
report showed that the veteran demonstrated pure tone 
thresholds as follows: 15 dB at 500 Hz, 10 dB at 1000 Hz, 10 
dB at 2000 Hz, and 5 dB at 4000 Hz for the right ear; 15 dB 
at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, and 5 dB at 
4000 Hz for the left ear.  In reported medical history dated 
in January 1962, the veteran denied having any history of 
hearing loss.  The first mention of the veteran's hearing 
loss is contained in a private audiometric examination report 
dated in May 2004, over 42 years after the veteran's 
discharge from service.   

As such, the Board finds that there is no evidence of hearing 
loss as defined by VA regulation shown in service or within 
one year of service discharge.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
hearing loss and his active service, to include any noise 
exposure in service.  

The Board observes that there exists both favorable and 
unfavorable medical opinion evidence as to whether the 
veteran's bilateral hearing loss is related to his military 
service. 

In a medical opinion dated in July 2004, private physician 
C.J.H. indicated that the veteran's bilateral hearing loss 
"is consistent with exposure to loud noise such as his 
exposure during his military service."  C.J.H. noted that 
the veteran "has a history of service with the U.S. Army 
where he had exposure to loud noise from hearing artillery 
for two years."

In a VA nexus opinion dated in October 2004, the VA examiner 
wrote that "[i]t is not at least as likely as not that this 
vet[eran]'s hearing loss ... w[as] caused by military noise."  
Like C.J.H., the VA examiner found the veteran's hearing loss 
to be consistent with noise exposure; however, the VA 
examiner determined that the veteran's hearing loss "is more 
likely due to occupational noise since his hearing was normal 
at all frequencies at separation."  The VA examiner's report 
reveals that the veteran acknowledged both recreational and 
occupational noise exposure, including 8 years working for 
General Motors in a noisy environment without the benefit of 
hearing protection.  The VA examiner noted in her nexus 
opinion that she had reviewed the veteran's claims file and 
was basing her opinion on her claims file review and the 
history provided by the veteran.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as the 
reasoning employed by the physician and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the evidence supports the VA 
examiner's opinion more than the medical opinion of private 
physician C.J.H.  Unlike C.J.H., the VA examiner reviewed the 
veteran's claims file and incorporated her findings, 
including that service medical records reveal that the 
veteran consistently demonstrated hearing within normal 
limits bilaterally, in her nexus opinion.  The VA examiner 
provided a rationale for her determination that the veteran's 
hearing loss is not at least as likely as not related to in-
service acoustic trauma and identified the veteran's reported 
occupational noise exposure as a more likely cause of the 
veteran's hearing loss.  Although private physician C.J.H.'s 
opinion indicates that the veteran's hearing loss is 
consistent with noise exposure, his opinion does not identify 
military noise as the likely source of this noise exposure 
and fails to address the veteran's recreational and 
occupational noise exposure.  Therefore, with respect to a 
nexus between the veteran's bilateral hearing impairment and 
his military service, the Board affords the VA examiner's 
nexus opinion more probative value than the medical opinion 
of private physician C.J.H.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In conclusion, there is competent medical evidence of record 
that shows that the veteran currently suffers from a 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  
There is also competent evidence of record to support the 
veteran's contention that he suffered acoustic trauma during 
service.  There is not, however, competent medical evidence 
showing that bilateral hearing loss was incurred in or 
aggravated during active service or that SNHL was identified 
within the one year presumptive period after his discharge.  
Medical etiology opinions obtained in this case are both in 
favor of and against the veteran's claim as it relates to the 
relationship between his bilateral hearing loss and his 
military service; however, the Board affords more probative 
weight to the VA examiner's opinion for the reasons discussed 
above.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not warranted.      

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, 
however, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).





Tinnitus

The competent medical evidence of record shows that the 
veteran currently suffers from tinnitus.  At the March 2005 
hearing, the veteran testified that he suffers from a 
continual ringing in his ears and indicated that this noise 
sometimes causes him to lose sleep.  The October 2004 VA 
examination report indicates that the veteran complained of 
constant bilateral tinnitus.  The Board notes that the 
veteran is competent to report tinnitus.  As such, the Board 
finds that the competent evidence of record shows that the 
veteran currently suffers from tinnitus.

In regard to service, the Board notes that the veteran's 
service medical records are absent of any complaints of 
tinnitus.  As discussed in more detail above, both the 
October 1959 enlistment examination report and the August 
1961 separation examination report show that the veteran's 
ears were clinically evaluated as normal and that the 
veteran's hearing was found to be within normal limits 
bilaterally.  The first complaint of tinnitus of record is 
the veteran's informal claim dated in July 2004, over 42 
years after his discharge from service.   

For the reasons set forth in greater detail above, the Board 
finds that the veteran did suffer acoustic trauma while in 
service.

The Board notes that the record contains both favorable and 
unfavorable evidence as to whether the veteran's tinnitus is 
related to his military service.  

In support of the veteran's claim, the veteran's statement 
dated in July 2004 indicates that the he "was exposed to 
loud noise" while in service and was not afforded any 
hearing protection.  In his notice of disagreement dated in 
December 2004, the veteran states that he had ringing in his 
ears during service.  The March 2005 hearing transcript shows 
that the veteran testified that his head would ring when 
there was shooting.  The Board notes that the veteran is 
competent to report the onset of tinnitus and the facts and 
circumstances of his military service.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Conversely, service medical records are absent of any 
complaints of tinnitus.  As discussed above, service medical 
records indicate that the veteran's ears were consistently 
clinically evaluated as normal.  Although private medical 
records dated from May 2004 to July 2004 show that the 
veteran complained of diagnosed with bilateral hearing loss, 
there is no indication that the veteran reported tinnitus.  
The first mention of tinnitus in the record is the veteran's 
informal claim dated in July 2004, over 42 years after his 
discharge from service.  The veteran has submitted no 
additional evidence to support his tinnitus claim.  Moreover, 
the Board must note that the lapse of many years between the 
veteran's separation from service and the first treatment for 
his claimed disorder is a factor for consideration in 
deciding a service connection claim.  Maxson, 230 F.3rd at 
1333.
   
In an October 2004 VA examination report and nexus opinion, 
the VA examiner determined that it is less likely than not 
that the veteran's tinnitus is service-related.  The VA 
examiner noted that the veteran's tinnitus "began somewhat 
prior to 5-6 years ago but has worsened in the past 5-6 
years."  The October 2004 VA examination report indicates 
that the veteran "reported unprotected military and 
occupational noise exposure."  The VA examiner concluded 
that "[i]t is not at least as likely as not that this 
vet[eran]'s ... tinnitus w[as] caused by military noise."

With respect to the relationship between the veteran's 
current tinnitus and his military service, the Board finds 
that the medical evidence of record outweighs the veteran's 
statements and contentions.  In support of this finding, the 
Board references: the absence of any in-service complaints of 
tinnitus; the earliest mention of tinnitus contained in the 
record being dated in July 2004, over 42 years after 
discharge; and the VA examiner's negative nexus opinion, 
dated in October 2004, indicating that the VA examiner found 
it less likely than not that the veteran's tinnitus is 
related to his military service.  

In conclusion, there is competent medical evidence of record 
to show that the veteran currently suffers from tinnitus.  
The veteran reports that he first noticed ringing in his ears 
during service after having been exposed to loud noises.  
While the record contains both favorable and unfavorable 
evidence as to whether the veteran's tinnitus is related to 
his military service, the Board finds that the medical 
evidence outweighs the veteran's statements and contentions 
for the reasons discussed above.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, 
however, the preponderance of the evidence is against the 
veteran's claim for service connection; therefore, the 
benefit of the doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


